QUAKER® INVESTMENT TRUST Supplement dated March 8, 2010 To the Statement of Additional Information Dated October 28, 2009 for the Quaker Small-Cap Value Fund The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus.Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Statement of Additional Information. Effective March 8, 2010, the following replaces the current section entitled “Advisory
